 

Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
September 1, 2018, by and between CORVEL CORPORATION, a Delaware corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of September 1, 2017, as amended from time to time ("Credit Agreement").

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1.Section 1.1 (a) is hereby amended by deleting "September 1, 2018" as the last
day on which Bank will make advances under the Line of Credit, and by
substituting for said date "September 1, 2019," with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of
September 1, 2018 (which promissory note shall replace and be deemed the Line of
Credit Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.

2.Section 4.2. is hereby deleted in its entirety, and the following substituted
therefor:

"SECTION 4.2. ACCOUNTING RECORDS.  Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower. If at any time any change in generally accepted
accounting principles would affect the computation of any covenant (including
the computation of any financial covenant) and/or pricing grid set forth in this
Agreement or any other Loan Document, Borrower and Bank shall negotiate in good
faith to amend such covenant and/or pricing grid to preserve the original intent
in light of such change; provided, that, until so amended, (i) such covenant
and/or pricing grid shall continue to be computed in accordance with the
application of generally accepted accounting principles prior to such change and
(ii) Borrower shall provide to Bank a written reconciliation in form and
substance reasonably satisfactory to Bank, between calculations of such covenant
and/or pricing grid made before and after giving effect to such change in
generally accepted accounting principles."

3.Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification.  All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment.  This Amendment and the Credit Agreement shall be read together,
as one document.

 

 

-1-

 

 

--------------------------------------------------------------------------------

 

4.Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

 

WELLS FARGO BANK,

CORVEL CORPORATION

 

NATIONAL ASSOCIATION

 

 

 

By:

/s/ MICHAEL COMBS

 

By:

/s/ DAWN MOORE

 

 

 

 

DAWN M. MOORE,

 

 

 

SENIOR VICE PRESIDENT

Title:

President

 

 

 

 

 

-2-

 

 